Case 18-40887-JMM   Doc 53   Filed 12/31/18 Entered 12/31/18 17:18:42   Desc Main
                             Document     Page 1 of 6
Case 18-40887-JMM   Doc 53   Filed 12/31/18 Entered 12/31/18 17:18:42   Desc Main
                             Document     Page 2 of 6
Case 18-40887-JMM   Doc 53   Filed 12/31/18 Entered 12/31/18 17:18:42   Desc Main
                             Document     Page 3 of 6
Case 18-40887-JMM   Doc 53   Filed 12/31/18 Entered 12/31/18 17:18:42   Desc Main
                             Document     Page 4 of 6
Case 18-40887-JMM   Doc 53   Filed 12/31/18 Entered 12/31/18 17:18:42   Desc Main
                             Document     Page 5 of 6
Case 18-40887-JMM   Doc 53   Filed 12/31/18 Entered 12/31/18 17:18:42   Desc Main
                             Document     Page 6 of 6
